IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-10379
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOHNNY DEWAYNE WILSON,
also known as Wince,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CR-252-X
                        - - - - - - - - - -
                         February 24, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Johnny Dewayne Wilson appeals his convictions for conspiracy

to distribute 50 grams or more of cocaine base and for aiding and

abetting in the distribution of cocaine base within 1,000 feet of

a public elementary school.   He complains of a material variance

between the evidence and the indictment, insufficiency of the

evidence, and the amount of cocaine attributed to him at


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-10379
                                  -2-

sentencing.   Our review of the record and the arguments and

authorities convinces us that no reversible error was committed.

There was no variance between the indictment and the proof at

trial, and thus no clear or obvious error was committed by the

district court.     See United States v. Calverley, 37 F.3d 160, 162

(5th Cir. 1994) (en banc), cert. denied, 115 S. Ct. 1266 (1995).

The evidence was not devoid of evidence pointing to Wilson’s

guilt.   See United States v. Johnson, 87 F.3d 133, 136 (5th Cir.

1996).   Nor did the district court clearly err in determining the

quantity of drugs attributable to Wilson.     See United States v.

Maseratti, 1 F.3d 330, 340 (5th Cir. 1993), cert. denied, 510

U.S. 1129 (1994).

     AFFIRMED.